Case 2:19-cv-10829-PDB-RSW ECF No. 37 filed 05/26/20       PageID.305    Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 HENRIETTA PITTS,
                                                  Case No. 19-cv-10829
                    Plaintiff,
                                                  Paul D. Borman
 v.                                               United States District Judge

 GOODMAN ACKER P.C., and ROBERT                   R. Steven Whalen
 HALF INTERNATIONAL, INC. ,                       United States Magistrate Judge

                Defendants.
 ______________________________/


                         OPINION & ORDER:
  (1) ADOPTING MAGISTRATE JUDGE WHALEN’S FEBRUARY 29, 2020
            REPORT AND RECOMMENDATION (ECF NO. 34);
  (2) GRANTING DEFENDANT ROBERT HALF INTERNATIONAL, INC.’S
                  MOTION TO DISMISS (ECF NO. 11);
   (3) GRANTING DEFENDANT GOODMAN ACKER P.C.’S MOTION TO
                      DISMISS (ECF NO. 14); and
    (4) DISMISSING PLAINTIFF HENRIETTA PITTS’ COMPLAINT WITH
                             PREJUDICE

            On February 29, 2020 Magistrate Judge R. Steven Whalen issued a

Report and Recommendation recommending that the Court grant both Defendants’

Motions to Dismiss. (ECF No. 34.) On March 13, 2020, Plaintiff Henrietta Pitts filed

a Motion to Extend the deadline to file objections to the Report and

Recommendation (ECF No. 35), which this Court granted on March 18, 2020 (ECF

No. 36.) The extended deadline for filing objections to the Report and

                                         1
Case 2:19-cv-10829-PDB-RSW ECF No. 37 filed 05/26/20        PageID.306       Page 2 of 2




Recommendation was April 1, 2020. (ECF No. 36.) As of the date of this Opinion

and Order, Plaintiff has not filed any objections.

      Having reviewed the Report and Recommendation and there being no timely

objections under 28 U.S.C. § 636(b)(1) and E.D. Mich L.R. 72.1(d), the Court adopts

the Report and Recommendation. (ECF No. 34.) Accordingly, the Court GRANTS

both Defendants’ Motions to Dismiss. (ECF Nos. 11 & 14.)

IT IS SO ORDERED.



Dated: May 26, 2020                           s/Paul D. Borman
                                              Paul D. Borman
                                              United States District Judge




                                          2
